Citation Nr: 1008458	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  07-36 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating for 
diabetes mellitus, type II, currently rated 20 percent 
disabling.

2.  Entitlement to restoration of a 100 percent disability 
rating for residuals, laryngeal cancer, currently evaluated 
as noncompensably disabling from April 1, 2007.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A July 2006 
rating decision denied entitlement to an increased rating for 
diabetes mellitus.  A notice of disagreement was filed in 
April 2007, a statement of the case was issued in September 
2007, and a substantive appeal was received in November 2007.  
A November 2006 rating decision proposed to reduce the 
disability rating assigned to service-connected residuals, 
laryngeal cancer, from 100 percent to zero percent disabling.  
A January 2007 rating decision reduced the disability rating 
to zero percent effective April 1, 2007.  A notice of 
disagreement was filed in January 2007, a statement of the 
case was issued in June 2007, and a substantive appeal was 
received in November 2007.  The Veteran testified at a RO 
hearing in April 2007; the transcript is of record.

The July 2006 rating decision also denied entitlement to 
service connection for posttraumatic stress disorder (PTSD).  
The Veteran filed a notice of disagreement in April 2007; 
however, a September 2007 rating decision granted service 
connection for PTSD.  The grant of service connection 
constituted a full award of the benefit sought on appeal as 
to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 
(Fed. Cir. 1997).  In September 2008, the Veteran filed a 
notice of disagreement with the disability rating assigned 
and a 70 percent disability rating was assigned, effective 
February 13, 2009.  A statement of the case was issued in 
September 2009, but a substantive appeal is not of record.  
Thus, this issue is not currently in appellate status.  
Likewise, as a substantive appeal is not of record, the 
remaining issues (disability ratings assigned to peripheral 
neuropathy, bilateral upper extremities, service connection 
for nasal polyps) addressed in the statement of the case are 
not in appellate status.  


FINDINGS OF FACT

1.  The Veteran's service-connected diabetes mellitus 
requires insulin, oral agents, and a restricted diet, but 
does not require limitation or regulation of activities.

2.  There has been no local recurrence or metastasis of the 
Veteran's laryngeal cancer, and the Veteran does not have 
chronic laryngitis with inflammation of cords or mucous 
membrane nor does he have an active infection with systemic 
symptoms such as fever, night sweats, weight loss, or 
hemoptysis.


CONCLUSIONS OF LAW

1.  The criteria for assignment of a rating in excess of 20 
percent for diabetes mellitus, type II, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.119, Diagnostic Code 7913 (2009).

2.  The criteria for restoration of a 100 percent disability 
rating and the criteria for a current compensable evaluation 
for residuals, laryngeal cancer have not been met.  
38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 3.105(e), 4.97, 
Diagnostic Code 6819.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In April 2006, a VCAA letter was issued to the Veteran 
pertaining to his increased rating claim for diabetes 
mellitus.  Such letter predated the July 2006 rating 
decision.  See id.  The VCAA letter notified the Veteran of 
the information and evidence needed to substantiate his 
claim, the information and evidence to be submitted by the 
claimant, and the information and evidence to be obtained by 
VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 
2004).  Such VCAA letter also informed the Veteran of notice 
of the types of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges a recent decision from the Court that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) in claims involving increase compensation benefits.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The 
Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  The Board 
has determined that the April 2006 VCAA letter constituted 
proper notice per Vazquez.

With regard to the propriety of the rating assigned to 
residuals, laryngeal cancer, the provisions of 38 C.F.R. § 
3.105(e) allow for the reduction in evaluation of a service-
connected disability when considered warranted by the 
evidence, but only after following certain procedural 
guidelines.  See also 38 C.F.R. § 4.1 (a disability may 
require re-ratings over time in accordance with changes in 
law, medical knowledge, and the Veteran's condition).  Per a 
November 2006 rating decision and notice letter, the Veteran 
was informed of the proposal to reduce the disability rating 
assigned to residuals, laryngeal cancer from 100 percent 
disabling to zero percent disabling.  Action taken to reduce 
the rating from 100 percent disabling to zero percent 
disabling, effective April 1, 2007, was taken pursuant to 38 
C.F.R. § 3.105(e) in a January 2007 rating decision.  Thus, 
it is clear that the Veteran was given 60 days to present 
additional evidence to show that compensation payments should 
be continued at the 100 percent level.  It should also be 
pointed out that the initial reduction, taken within less 
than five years from the award of the 100 percent rating, is 
not governed by the provisions of 38 C.F.R. § 3.344 regarding 
stabilization of ratings.  See 38 C.F.R. § 3.344(c); see also 
Collier v. Derwinski, 2 Vet. App. 247, 249 (1992); Tucker v. 
Derwinski, 2 Vet. App. 201, 203-04 (1992) (the requirements 
for decrease of a rating for disabilities which have 
continued for a long time at the same level are more 
stringent than those for an initial award or an increase in 
ratings).  

Proper notice was given to the Veteran regarding his 
increased rating claim and the reduction of the disability 
rating assigned.  The Veteran has received all essential 
notice, has had a meaningful opportunity to participate in 
the development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
Veteran has not demonstrated any prejudice with regard to the 
content of any notice.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's VA and private medical records.  There is no 
indication of relevant, outstanding records which would 
support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains VA examinations performed in May 2006, May 
2007, and June 2009.  Collectively, the examination reports 
obtained are thorough and contain sufficient information to 
decide the issues on appeal.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issues on appeal.

Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 



Diabetes mellitus

The Veteran's service-connected diabetes mellitus has been 
rated by the RO under the provisions of Diagnostic Code 7913.  
Under this regulatory provision, a 20 percent rating is 
warranted for diabetes requiring insulin and a restricted 
diet, or oral hypoglycemic agents and a restricted diet; a 40 
percent rating is warranted when the diabetes requires 
insulin, restricted diet, and regulation of activities; a 60 
percent rating is warranted when the diabetes requires 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated; and a 100 percent 
rating when the diabetes requires more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities), with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

In May 2006, the Veteran underwent a VA examination.  The 
examiner noted that at the time borderline diabetes mellitus 
was initially diagnosed five years prior, he could control it 
with diet and exercise.  However, in January 2005, he was 
told he had diabetes mellitus, type II, and started on 
Metformin 500 milligrams twice daily plus dietary control.  
His condition improved after adding medication and diet.  The 
Veteran denied any recent hypoglycemic reactions or 
ketacidosis.  He was instructed to follow a restricted or 
special diet but is not restricted in strenuous activities.  
There has been weight gain, but it was not considered 
irregular.  

A May 2007 VA examination conducted for the purposes of 
assessing his peripheral nerves reflects that initially he 
was on a diet for diabetes mellitus, but has been started on 
oral medication and currently is on two different 
medications.  

In June 2009, the Veteran underwent a VA examination 
pertaining to his diabetes mellitus.  It was noted that he 
was taking Glyburide and Metformin for diabetes, and insulin 
twice a day.  He has been instructed to follow a restricted 
or special diet but is not restricted in ability to perform 
strenuous activities.  He denied a history of hospitalization 
or surgery, pancreatic trauma, pancreatic neoplasm, episodes 
of hypoglycemia reaction or detoacidosis.  

As the Veteran requires oral agents, insulin and a restricted 
diet to control his diabetes mellitus, a 20 percent 
disability is warranted.  There is no persuasive evidence, 
however, that he requires insulin, oral agents, restricted 
diet, and regulation of activities due to his diabetes.  As 
detailed, the May 2006 and June 2009 VA examination reports 
specifically stated that the Veteran did not require any 
restrictions or limitations due to his diabetes mellitus.  
Likewise, VA outpatient treatment records on file from 2005 
to 2009 do not reflect that the Veteran requires regulation 
of activities due to his diabetes.  The medical evidence of 
record, to include VA examination reports and VA outpatient 
treatment records, also do not reflect episodes of 
ketoacidosis or hypoglycemic reactions.  As detailed, his 
diabetes mellitus is controlled satisfactorily with oral 
agents, insulin, and diet.

The Veteran has been assigned separate 10 percent disability 
ratings for diabetic peripheral neuropathy of the right and 
left upper and lower extremities for diabetic peripheral 
neuropathy and a claim for increased ratings for peripheral 
neuropathy is not currently in appellate status.  The recent 
VA examination noted erectile dysfunction probably secondary 
to diabetes mellitus, but no showing of penile deformity and 
a separate compensable evaluation for erectile dysfunction is 
not currently warranted.  See 38 C.F.R. § 4.155b, Diagnostic 
Code 7522 (2009).  

In light of the foregoing evidence, the Board finds that the 
Veteran has been properly rated for his diabetes mellitus, 
and there is no basis for assignment of a disability rating 
in excess of 20 percent.  The Board again emphasizes that 
although the Veteran requires oral agents, insulin and a 
restricted diet, he is not limited in his activities due to 
the diabetes.  As such, the Veteran meets the criteria for a 
20 percent rating under 38 C.F.R. § 4.119, Diagnostic Code 
7913.  In the absence of regulation of activities, there is 
simply no basis for a higher rating at this time.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
Veteran's service-connected diabetes mellitus results in 
marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation.  Additionally, the objective evidence does not 
reflect frequent periods of hospitalization due to diabetes 
mellitus.  Accordingly, the Board finds that the impairment 
resulting from the Veteran's diabetes mellitus is 
appropriately compensated by the assigned schedular rating 
per this decision and 38 C.F.R. § 3.321 is inapplicable.

Residuals, laryngeal cancer

In December 2005, the Veteran was evaluated and underwent 
microscopic laryngoscopy with biopsy for diagnostic purposes 
regarding the left true vocal cords squamous cell carcinoma.  
He was found to have a T1N0N0 squamous cell carcinoma (SCCA).  
In January 2006, the Veteran underwent excision of left T1 
true vocal cord (TVC) squamous cell carcinoma.  An April 2006 
examination report reflects a clear voice with no voice 
changes, no weight loss, no odynophagia, no otalgia, and no 
hemoptysis.  

In an April 2006 rating decision, service connection was 
established for residuals, laryngeal cancer, and a 100 
percent disability rating was assigned, effective December 
15, 2005.  The 100 percent disability rating was assigned per 
38 C.F.R. § 4.97, Diagnostic Code 6819, pertaining to 
neoplasms, malignant, any specified part of respiratory 
system exclusive of skin growths.  The Note corresponding to 
Diagnostic Code 6819 states that a rating of 100 percent 
shall continue beyond the cessation of any surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure.  
Six months after discontinuance of such treatment, the 
appropriate disability rating shall be determined by 
mandatory VA examination.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of § 3.105(e).  If there has been no local 
recurrence or metastasis, rate on residuals.  In accord with 
the criteria of Diagnostic Code 6819, the April 2006 rating 
decision informed the Veteran that the total rating would be 
limited to active malignancy or antineoplastic therapy and 
that 6 months following completion of treatment, any residual 
disability would be determined by findings from a VA 
examination conducted at that time.

In October 2006, the Veteran underwent a VA examination 
pertaining to his laryngeal cancer.  The examiner noted that 
he underwent vocal cord stripping and no postoperative 
radiation therapy.  A repeat biopsy from the left true vocal 
fold revealed focal dysplasia and no evidence of malignancy.  
At the time of the examination, he was under observation and 
surveillance for disease recurrence and had no evidence of 
any malignancy.  The Veteran denied any fever or night 
sweats.  He has gained weight and is eating well.  He has 
obstructive sleep apnea and says his daytime hypersomnolence 
is improved since being on CPAP for the last 4 months.  He 
denied any hemoptysis.  On physical examination, he did not 
appear to be in any respiratory distress.  His voice is clear 
and there was no stridor.  He did not have any 
lymphadenopathy in the neck.  On flexible fiberoptic 
examination there was mild erythema of the anterior one third 
of the left true vocal fold.  His true vocal cords were both 
mobile.  The mucosa appeared to be smooth and this erythema 
could be associated from his prior biopsy site.  The 
assessment was a history of carcinoma in situ which is a very 
early form of squamous cell carcinoma.  The last biopsy 
showed no evidence of malignancy.  Three biopsies for 
suspicious changes in the vocal cords are usually performed 
before one can be considered free of disease.  A history of 
squamous cell carcinoma of the vocal cord did not appear to 
be at all disabling.  However, any disabling pathology from 
lower in the respiratory tract could not be ruled out.  

In January 2007, the Veteran underwent a private evaluation 
to determine whether he has a disability due to his laryngeal 
cancer.  (The Board notes that the report is dated in 2006; 
however, it appears to be a misprint and was actually 
generated in 2007.)  He denied any weight loss, fevers, 
chills or night sweats.  On endoscopic evaluation of the 
tongue and larynx, the epiglottis was in a more posterior 
position than expected and was generally erythematous.  This 
could go past posterior to the epiglottic and the vocal cords 
were observed.  In general there was overlapping the false 
cords over the true cords.  Both vocal cords were 
erythematous of the anterior 2/3.  The pyriform sinuses were 
within normal limits, there was no pooling.  The mouth was 
within normal limits, and the neck was supple with no 
lymphadenopathy.  The assessment was nasal polyposis and 
status post vocal cord carcinoma.  It was recommended that 
for the next 4 to 5 years, he go for a vocal cord biopsy to 
rule out recurrence.

A February 2007 VA treatment record reflects no weight loss, 
odynophagia, otalgia, or hemoptysis.  There was no 
lymphadenopathy of the neck.  The examiner explained to the 
Veteran that his larynx has no lesion or mass on examination 
and the reason for no order of imaging of the larynx is the 
low likely of further diagnostic information on imaging.  It 
was recommended that he continue screening of larynx on a 
regular basis with flexible fiberoptic exam.    

In May 2007, the Veteran underwent another VA examination for 
residuals, laryngeal cancer.  The examiner noted that the 
Veteran has a history of a T1 vocal cord squamous cell 
carcinoma in situ, treated with vocal cord stripping.  The 
Veteran has done well since that time.  The Veteran denied 
any change in voice, throat pain, ear pain or non-intended 
weight loss.  He denied any recent hemoptysis.  On physical 
examination, he was minimally hoarse.  On flexible 
laryngoscopic exam there was an erythematous area noted on 
the left middle third of the left true vocal cord.  The 
examiner stated that this has been described in previous 
examinations and does not sound like it has changed in size.  
There was no palpable lymphadenopathy of the neck.  The 
assessment was that the Veteran has a history of T1N0M0 
squamous cell carcinoma in situ of the left true vocal cord.  
Currently, he does not appear to have any active disease or 
cancer; however, will not be clinically cured until 5 years 
after original treatment.  The Veteran is asymptomatic and 
without any change in physical examination.  He would be 
followed every 2 months for approximately 5 years before he 
is considered clinically cured.

A May 2008 VA outpatient treatment record reflects a follow-
up with the otolaryngology clinic.  On examination of the 
oral cavity/oropharynx (OC/OP), there were no masses or 
lesions, and no lymphadenopathy of the neck.  

An August 2008 VA outpatient treatment record reflects a 
follow-up with the otolaryngology clinic.  On examination of 
the OC/OP, there were no masses or lesions, and no 
lymphadenopathy of the neck.  The assessment was T1 left TVC 
SCCA status post stripping.

A March 2009 VA outpatient treatment record reflects a 
follow-up with the otolaryngology clinic.  He denied weight 
loss, lumps/swelling in the neck, and vocal changes.  On 
physical examination of the larynx, the bilateral TVC was 
mobile and there was mild erythroplakia of left TVC but 
stable from previous exams.  There was no lymphadenopathy of 
the neck.  The assessment was T1 L TVC SCCA status post 
stripping.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence clearly 
supports the reduction to the noncompensable level for 
residuals, laryngeal cancer, from April 1, 2007.  A 100 
percent rating is only warranted for an active pathology or 
during treatment for an active pathology.  As detailed 
hereinabove, subsequent to his initial diagnosis in or about 
December 2005 and January 2006 surgery, there has been no 
local recurrence or metastases.  Thus, per Diagnostic Code 
6819, the residuals of such disability must be rated.  38 
C.F.R. § 4.97, Diagnostic Code 6819.  

The VA examination reports of record, VA outpatient treatment 
records, and private treatment records, do not reflect any 
respiratory residuals, and thus a compensable rating is not 
warranted under any diagnostic criteria.  Under Diagnostic 
Code 6516, chronic laryngitis manifested by hoarseness with 
inflammation of cords or mucous membrane is rated as 10 
percent disabling and chronic laryngitis manifested by 
hoarseness, with thickening or nodules of cords, polyps, 
submucous infiltration or pre- malignant changes on biopsy is 
rated as 30 percent disabling. 38 C.F.R. § 4.97, Diagnostic 
Code 6516.  While minimal hoarseness was detected at one 
physical examination, there have been no objective findings 
of chronic laryngitis with inflammation of cords or mucous 
membrane.  

The Veteran has not undergone a laryngectomy and he does not 
experience aphonia.  Therefore, Diagnostic Codes 6518 and 
6519 are not for application.  In addition, the Veteran does 
not have any stenosis of the larynx.  Therefore, Diagnostic 
Code 6520 is not for application.  38 C.F.R. § 4.97.

In sum, the Board finds that the evidence shows that the 
disability picture associated with the Veteran's laryngeal 
cancer had improved and that it no longer warranted an 
evaluation of 100 percent as of April 1, 2007; instead, a 
noncompensable disability rating appropriately reflects the 
present state of his residuals, laryngeal cancer.  The 
reduction was therefore proper.

The above determination is based upon consideration of the 
applicable schedular criteria.  The Veteran has submitted no 
evidence showing that his current residuals, laryngeal cancer 
has markedly interfered with his employment status beyond 
that interference contemplated by the assigned evaluation.  
There is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the claim on appeal must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of any higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Finally, the Board has considered whether "staged" ratings 
are appropriate.  See Fenderson, 12 Vet. App. at 126; Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The record, however, 
does not support assigning different percentage disability 
ratings during the period in question.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for diabetes mellitus, type II, is denied.

Entitlement to restoration of a disability rating of 100 
percent for residuals, laryngeal cancer, for the period from 
April 1, 2007, is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


